DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 26, 2021 has been entered.

Response to Arguments
Applicant’s arguments on Pages 8 and 9 of the amendment filed February 26, 2021 in support of allowance of the amended claims over the prior art cited in the Office action of August 28, 2020 have been fully considered and are persuasive.  Therefore, the previous rejections are withdrawn.  However, new grounds of rejection are made in view of newly cited prior art below.

Claim Objections
The claim objections to Claims 1 and 6 made in the Office action of August 28, 2020 are withdrawn in view of the claim amendments made in the Amendment filed February 26, 2021.
The claim objection to Claim 8 made in the Office action of August 28, 2020 is maintained.  Line 2 of Claim 8 reads “the coupled part is separatable from”.  The phrase should read “the coupled part is separable 
Claim 11 is objected to under 37 CFR 1.75 as being a substantial duplicate of Claim 5.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP §608.01(m).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10,273,699 B2 to Itagaki (hereinafter the ‘699 Patent).  Lines 1-12 of Claim 1 of the current application are nearly identical to Claim 1 of the ‘699 Patent at Col. 20, Lines 63-67 through Col. 21, Lines 1-15.  Although Lines 13-15 of Claim 1 of the current application are not identical to Col. 21, Lines 14-16 of Claim 1 of the ‘699 Patent, they are not patentably distinct from each other because they are of the same patentable scope.
Claims 2-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 2-5 of the ‘699 Patent.  The text of Claims 2-5 of the current application is identical to Claims 2-5 of the ‘699 Patent.  The only difference is that Claims 2-5 of the ‘699 Patent are dependent on a narrower independent claim than the current application.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of the ‘699 Patent.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 6 of the current application is nearly identical to Claim 1 of the ‘699 Patent at Col. 21, Lines 16-20.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of the ‘699 Patent.  Although the claims at issue are not identical, they are not patentably 
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 6 of the ‘699 Patent.  Claim 8 of the current application is identical to Claim 6 of the ‘699 Patent.  Claim 6 of the ‘699 Patent depends directly upon Claim 1, whereas Claim 8 of the current application depends upon Claim 6 before depending upon Claim 1.  However, as pointed out in the double patenting rejection of Claim 6 above, Claim 6 is not patentably distinct from Claim 1 of the ‘699 Patent.  Therefore, Claim 8 of the current application is not patentably distinct from Claim 6 of the ‘699 Patent despite the intervening dependency of Claim 6.
Claim 9 is rejected on the grounds of nonstatutory double patenting as being unpatentable over Claim 3 of the ‘699 Patent.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 9 of the current application and Claim 1 of the current application as amend on February 26, 2021 are of the same patentable scope as Claim 3 and Claim 1 of the ‘699 Patent.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 5 of the ‘699 Patent.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 11 of the current application is nearly identical to Claim 5 of the ‘699 Patent.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of the ‘699 Patent.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 12 of the current application are of the same scope as Claim 1 of the ‘699 Patent at Col. 21, Lines 31-34.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 8 of the ‘699 Patent.  Although the claims at issue are not identical, they are not patentably 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 as amended on February 26, 2021 now includes claim limitations which essentially identifies “the load reducing part” as pertaining to the clutch (35 in Fig. 5).
Regarding Claim 4, which is still in original form, depends from now-amended Claim 1.  Claim 4 includes claim limitations which essentially identifies “the load reducing part” as displacement member 36 and/or displacement member 37 (See Fig. 5), which are separate parts from the clutch.  Therefore, Claim 4 as currently written appears to contradict what is claimed as the “load reducing part” of 
Claim 10, in a way similar to Claim 4, includes claim language directed toward displacement member 36 and/or displacement member 37 when Claim 1 as amended essentially identifies “the load reducing part” as pertaining to the clutch which is a separate part of the machine.  Examiner suggests amending Claim 10 to make it clear Claim 10 is further narrowing Claim 1 by requiring inclusion of both the clutch as well as a part which is configured to separate the feeding members.  Claim 10 is being interpreted as further narrowing Claim 1 by requiring inclusion of both the clutch claim language limitations as well as a part which is configured to separate the feeding members for examination purposes.
Claim 17, similar to Claims 4 and 10, includes claim language directed toward displacement member 36 and/or displacement member 37 when Claim 1 as amended essentially identifies “the load reducing part” as pertaining to the clutch which is a separate part of the machine.  Examiner suggests amending Claim 17 to strike the “or a displacement member” portion of the claim.  Claim 17 is being interpreted in this manner for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8, 12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,140,400 to Yokochi et al. (hereinafter YOKOCHI) in view of U.S. Patent No. 7,051,650 B2 to Kusakari et al. (hereinafter KUSAKARI).
Regarding Claim 1, YOKOCHI discloses:
A binding machine (1 in Fig. 1; Col. 2, Lines 59-60) comprising:
a wire feeding unit (4 in Fig. 1; Col. 2, Lines 61-62) configured to feed a wire to be wound on an object to be bound (Col. 3, Lines 30-34), and
a binding unit (3 in Fig. 1; Col. 3, Lines 37-40) configured to twist the wire wound on the object to be bound,
wherein the wire feeding unit comprises:
a pair of feeding members (13 and 14 in Fig. 3; Col. 3, Lines 42-43) configured to sandwich the wire between the pair of feeding members and to feed the wire by a rotating operation (Col. 3, Lines 41-45),
a wire feeding drive unit (15 in Fig. 3; Col. 3, Lines 1-2) connected to one feeding member and configured to rotatably drive the one feeding member (15 is connected to 13 through 16 in Fig. 3; Col. 3, Lines 45-48), and

YOKOCHI does not expressly disclose:
the load reducing part comprises:
a coupling part connected to the wire feeding drive unit, and
a coupled part connected to the one feeding member and contactable with the coupling part, and
a space is provided between the coupling part and the coupled part.
However, YOKOCHI does expressly teach use of other types of torque limiters besides frictional clutches and ball clutches mentioned at Col. 5, Lines 17-19, where it states “there may be constructed a constitution in which a torque limiter 24 of a friction clutch or a ball clutch or the like” Emphasis added.
KUSAKARI teaches a binding wire twisting apparatus (31 in Fig. 1; Col. 3, Line 30) which uses a one-way torque limiting mechanism (Col. 3, Lines 60-64) to limit driving force in a wire binding machine.  The torque limiting mechanism taught by KUSAKARI is a load reducing part which comprises a coupling part (42 in Figs. 1 and 3; Col. 3, Line 50) connected to a drive unit (drive shaft 39 in Figs. 1 and 3; Col. 3, Line 48), and a coupled part (36 in Figs. 1-3; Col. 3, Line 38) connected to a feeding member (clutch claw 36 is connected to twisting shaft 33 which twists the wire as it feeds the wire into the finished binding product.)  KUSAKARI also shows space provided between the coupling part and the coupled part. (See ‘Space’ in Fig. 3 Detail of KUSAKARI provided here.)

    PNG
    media_image1.png
    198
    248
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use a one-way torque limiting mechanism structured as taught by KUSAKARI as the torque limiter used in YOKOCHI because YOKOCHI suggests using more than just friction clutches and ball clutches when YOKOCHI suggests using “a torque limiter…or the like.”  The “or the like” suggests other types of torque limiters than those expressly listed, and KUSAKARI teaches a torque limiter like those listed in YOKOCHI which is structured as claimed in Claim 1.
Regarding Claim 2, the YOKOCHI and KUSAKARI combination further teaches the binding machine according to claim 1, wherein the load reducing part comprises a clutch (YOKOCHI: 24 in Fig. 9) configured to cut off a connection between the wire feeding drive unit and the one feeding member, so that the load, which is to be applied to the wire via the one feeding member, of the wire feeding drive unit is reduced or removed (YOKOCHI at Col. 5, Lines 17-26).
Regarding Claim 3
Regarding Claim 6, the YOKOCHI and KUSAKARI combination further teaches the binding machine according to claim 1, wherein
the coupling part (KUSAKARI: 42 in Figs. 1 and 3) and the coupled part (KUSAKARI: 36 in Figs. 1 and 3) are separable from each other (Col 3, Lines 54-60 describe how clutch claws 42 and 36 interact with one another, with Col. 3, Lines 54-57 disclosing the claws contact each other through vertical surfaces in clockwise rotation and Col. 3, Lines 57-60 disclosing the claws contact each other through inclined surfaces.  Fig. 3 shows space between claws 42 and 36 (see ‘Space’ in the Fig. 3 Detail of KUSAKARI above).  The space between at least the vertical surfaces of 42 and 36 make them ‘separable’.)
when the coupling part and the coupled part are contacted, a drive force of the wire feeding drive unit is transmitted to the one feeding member (Col. 3, Lines 60-62 describes a driving force being transmitted).
Regarding Claim 7, the YOKOCHI and KUSAKARI combination further teaches the binding machine according to claim 6, wherein the coupling part (KUSAKARI: 42 in Figs. 1 and 3) and the coupled part (KUSAKARI: 36 in Figs. 1 and 3) are arranged coaxially with each other, and the coupling part and the coupled part face each other in axial directions thereof (Figs. 1 and 3 show 42 and 36 are coaxially aligned with each other and face each other in axial directions thereof).
Regarding Claim 8
Regarding Claim 12, the YOKOCHI and KUSAKARI combination further teaches the binding machine according to claim 1, wherein when the coupled part (KUSAKARI: 36 in Figs. 1 and 3) contacts with the coupling part (KUSAKARI: 42 in Figs. 1 and 3), the coupled part transmits a drive force of the wire feeding drive unit to the one feeding member.  KUSAKARI teaches coupling part claw 42 transmit a drive force to a coupled part, claw 36.
Regarding Claim 17, the YOKOCHI and KUSAKARI combination further teaches the binding machine according to claim 1, wherein the load reducing part is a clutch (24 in Fig. 9 of YOKOCHI; Col. 5, Lines 14-26) or a displacement member (17 in Fig. 3 of YOKOCHI; Col. 3, Lines 47-63 discloses lever 17 may be pressed to reduce spring force exerted on gear 13 through gear 14 by laterally moving gear 14 away from gear 13).
Regarding Claim 18, the YOKOCHI and KUSAKARI combination further teaches the binding machine according to claim 1, wherein the coupling part has a first surface (See ‘First Surface’ in the Fig. 3 Detail of KUSAKARI below), the coupled part has a second surface (See ‘Second Surface’ in the Fig. 3 Detail of KUSAKARI below) configured to be in contact with the first surface, the first surface faces in a direction different from an axial direction of the coupling part.

    PNG
    media_image2.png
    201
    284
    media_image2.png
    Greyscale


Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  A timely-filed terminal disclaimer would also have to be made to overcome the double patenting rejection. The prior art of record does not disclose nor fairly suggest the binding machine of Claim 1 including a displacement member configured to separate the feeding members in addition to the load reducing part claim language limitations added to the claim.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  A timely-filed terminal disclaimer would also have to be made to overcome the double patenting rejection.  The prior art of record does not disclose nor fairly suggest the binding machine of Claim 1 including a support part configured to separate the feeding members in addition to the load reducing part claim language limitations added to the claim.
Claims 9 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  A timely-filed terminal disclaimer would also have to be made to overcome the double patenting rejection of Claim 9.
Regarding Claim 9, the prior art of record does not disclose nor fairly suggest the binding machine of Claim 1 wherein the space provided between the coupling and coupled parts include an idling area which is configured to cut off a connection between the wire feeding drive unit and the one feeding member after a tip end portion of the wire being fed in a forward direction contacts the one feeding member until the tip end portion separates from the one feeding member.  Claims 15 and 16 further narrow Claim 9 by specifying the coupling and coupled parts are rotatable in the idling area.  The prior art of record does not disclose nor fairly suggest the details of Claims 15 and 16.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose nor fairly suggest the binding machine of Claim 1 including a support part configured to separate the feeding members in addition to the load reducing part claim language limitations added to the claim.
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  A timely-filed terminal disclaimer would also have to be made to overcome the double patenting rejection of Claim 14.
Regarding Claim 13, the prior art of record does not disclose nor fairly suggest the binding machine of Claim 1 wherein a relative idling area is set in correspondence to a circumferential width of the coupling convex portion and a circumferential width of the coupled convex portion.  Claim 14 further narrows Claim 13 by specifying the size of the convex portions of the coupling and coupled parts.  The prior art of record does not disclose nor fairly suggest the details of Claim 14 in addition to the specificities of Claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658.  The examiner can normally be reached on 7:30 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./Examiner, Art Unit 3725                                                                                                                                                                                                        



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725